UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: July 31, 2014 Date of reporting period: January 31, 2014 Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT January 31, 2014 O’Shaughnessy All Cap Core Fund Class A Shares – OFAAX Class C Shares – OFACX Class I Shares – OFAIX O’Shaughnessy Enhanced Dividend Fund Class A Shares – OFDAX Class C Shares – OFDCX Class I Shares – OFDIX O’Shaughnessy Small/Mid Cap Growth Fund Class A Shares – OFMAX Class I Shares – OFMIX O’Shaughnessy Mutual Funds All Cap Core Fund Equity markets performed very well during the six month period ended January 31, 2014.During this period, volatility remained low and the market continued its upward surge even as the Federal Reserve (the “FED”) signaled that it would begin to taper its easing program in 2014.The Class A shares of the All Cap Core Fund outperformed the Fund’s benchmarks, returning 9.65% (without the effect of sales charges) while the Russell 3000® Index returned 7.50% and the S&P 500® Index returned 6.85% during the six months ended January 31, 2014. During the period, several stocks in the Consumer Staples and Financial sectors were the largest contributors to performance, including Safeway Inc. and Assurant Inc.Performance was hurt, however, by stock selections within Consumer Discretionary such as International Game Technology and GameStop Corp., which both did poorly during the period. Based on our key factors of high yield, attractive valuation, and high momentum, the Fund was helped by stock selection in the Consumer Staples, Financials, and Industrials sectors.The Fund was hurt by stock selection in the Consumer Discretionary sector. Based on our historical research, the factors that we emphasize in the Fund should outperform over longer holding periods as they did during the six months ending January 31, 2014, but have shorter periods of time when they do not work.We believe the key to success with this type of strategy is patience, and we expect stocks with attractive yields, valuations and momentum to outperform in the years to come. Enhanced Dividend Fund Equity markets performed very well during the six month period ended January 31, 2014.During this period, volatility remained low and the global market continued its upward march.The Class A shares of the Enhanced Dividend Fund outperformed the Russell 1000® Value Index but underperformed the MSCI All Country World Index.The Fund returned 5.46% (without the effect of sales charges) while the Russell 1000® Value Index returned 4.63% and the MSCI All Country World Index returned 6.08% during the six months ended January 31, 2014. During the period, market leading global stocks with high dividend yields did well relative to U.S. large value stocks.During the period, several stocks in the Consumer Staples and Industrial sectors were the largest positive contributors to performance, including Lorrillard Inc. and Lockheed Martin Corp.Performance was hurt, however, by an overweight to the Energy Sector, specifically Ecopetrol S.A. which was swung to a loss amid Emerging Market concerns.Stock selection within the Telecommunications Sector also underperformed lead by Centurylink which had struggled during the period after lowering its outlook. Selecting securities based on high yield led to a very substantial overweight in the Telecommunications sector, with an average weight of 34.89% versus an average benchmark weight of just 4.09%.We were also overweight the Energy sector with an average weight of 25.49% versus an average benchmark weight of 9.82%.We believe these sectors will continue to be crucial drivers of performance because of the outstanding dividend yields and attractive valuations which have been available in these sectors. Based on our historical research back to 1926, large cap, market-leading stocks with high dividend yields have been very strong performers relative to the overall market in the long run.We believe the key to success with this type of strategy is patience, and we expect stocks with attractive yields to outperform in the years to come. Small/Mid Cap Growth Fund Equity markets performed very well during the six month period ended January 31, 2014.During this period, volatility remained low and the market continued its upward surge even as the FED signaled that it would begin to taper its easing program in 2014.The Class A shares of the Small/Mid Cap Growth Fund outperformed the Fund’s benchmark, returning 12.15% (without the effect of sales charges) while the Russell 2500 Growth™ Index returned 10.93% during the six months ended January 31, 2014. 1 O’Shaughnessy Mutual Funds During the period, stocks in the Consumer Discretionary and Information Technology sectors were the largest contributors to performance, including Live Nation Entertainment Inc. and several software companies like Tyler Technologies Inc.Performance was hurt by and underweight to Biotechnology stocks and stock selection within the Chemicals Industry.Specific names that struggled were BioScrip Inc. which guided its Earnings Before Interest, Taxes, Depreciation and Amortization (“EBITDA”) number lower in September and Landec Corporation which missed its Q1 Net Income estimates. Based on our key factors of reasonable valuation, strong earnings growth and strong momentum, the Fund was particularly helped in the Consumer Discretionary sector, where stock selection was very stong and was responsible for a large part of the Fund’s outperformance relative to the Russell 2500 Growth™ Index for the period.Selection in the Information Technology sector was also strong during the period. Based on our historical research, the factors that we emphasize in the Fund should outperform over longer holding periods, but have shorter periods of time when they do not work.We believe the key to success with this type of strategy is patience, and we expect stocks with attractive valuations and strong earnings and price momentum to outperform in the years to come. Outlook Global stock markets continued to do well for the six months ended January 31, 2014 — capping off a remarkable run that starting at the beginning of 2013 when the S&P 500® Index finished up 32.4%.A year of this magnitude does not portend a weak year for the market in 2014.Historically, following similarly strong years of performance (25%+), the S&P 500® Index — the market for which we have the longest historical data — has done well the following year.Since 1926, the S&P 500® Index has grown by more than 25% over a 12-month period just 20% of the time.Following those strong runs, the average return in the next 12-month period has been 10.9%, and the return has been positive on an absolute basis more than 70% of the time.This data suggests that a good year is not a good reason to sell out of the market. Because corporate earnings did not grow at nearly the same rate as the overall market, the market has gotten more expensive.Most of its return for 2013 came from valuation expansion.Investors were much less fearful this year about risks to the U.S. and global economy, and they priced stocks accordingly.Notably, U.S. stocks with high dividend yields have grown particularly expensive as investors continue to search for income.Historically, these stocks trade at a significant 25% average price to earnings discount to the market since 1963.As of year end 2013, that discount has disappeared and high dividend payers now trade at a roughly +10% premium to the U.S. market.Our emphasis on valuation has kept us away from these stocks. Given that market valuations have grown richer, we believe that an emphasis on value and quality in the stock selection process is crucial.We favor companies trading at discounts to the market which also have high quality earnings and balance sheets.We believe this emphasis leads to strong positioning when markets get more expensive.We expect the factors that we use to select stocks to continue to work well in 2014. 2 O’Shaughnessy Mutual Funds Past performance does not guarantee future results. Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Investments in foreign securities involve political, economic and currency risks, greater volatility, and differences in accounting methods. REITS and foreign real estate companies may be less diversified than other pools of securities, may have lower trading volumes and may be subject to more abrupt and erratic price movements than the overall securities markets. Investments in small-and medium-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Risks of derivatives include the possible imperfect correlation between the value of instruments and the underlying assets; risks of default by the other party to the transaction; risks that the transactions may result in losses that partially or completely offset gains in portfolio positions; and risks that instruments may not be liquid. Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Please read the Schedule of Investments for a complete list of fund holdings. The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market.The Russell 2500 Growth™ Index measures the performance of the small to mid-cap growth segment of the U.S. equity universe.It includes those Russell 2500 companies with higher price-to-book ratios and higher forecasted growth values.The S&P 500® Index is a market-weighted index of 500 widely held common stocks of companies chosen for market size, liquidity and current index membership.The MSCI All Country World Index is a free-float-adjusted market capitalization index that is designed to measure the equity market performance in the global developed and emerging markets.The Russell 1000® Value Index measures the performance of the large-cap value segment of the U.S. equity universe.It includes those Russell 1000 companies with lower price-to-book ratios and lower expected growth values.You cannot invest directly in an index. Earnings Before Interest, Taxes, Depreciation and Amortization or more commonly called “EBITDA” is an indicator of a company’s financial performance which is calculated as the following:Earnings Before Interest, Taxes, Depreciation and Amortization (EBITDA).EBITDA is essentially net income with interest, taxes, depreciation, and amortization added back to it, and generally can be used to analyze and compare profitability between companies and industries because it eliminates the effects of financing and accounting decisions. Must be preceded or accompanied by a prospectus. The O’Shaughnessy Funds are distributed by Quasar Distributors, LLC. 3 O’Shaughnessy Mutual Funds Expense Example at January 31, 2014 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (8/1/13 – 1/31/14). Actual Expenses For each class of each fund, two lines are presented in the tables below – the first line for each class provides information about actual account values and actual expenses, with actual net expenses being limited to 1.24% for Class A shares of the All Cap Core Fund and the Enhanced Dividend Fund, 1.44% for Class A shares of the Small/Mid Cap Growth Fund, 1.99% for Class C shares of the All Cap Core Fund and the Enhanced Dividend Fund, 0.99% for Class I shares of the All Cap Core Fund and the Enhanced Dividend Fund, and 1.19% for Class I shares of the Small/Mid Cap Growth Fund, per the operating expenses limitation agreement.In addition, you may be assessed a fee for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” for your fund and class to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes For each class of each fund, the second line for each class provides information about hypothetical account values and hypothetical expenses based on the respective fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the tables for each class of each fund is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transaction costs were included, your costs would have been higher. 4 O’Shaughnessy Mutual Funds Expense Example (Continued) at January 31, 2014 (Unaudited) O’Shaughnessy All Cap Core Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 8/1/13 1/31/14 (8/1/13 – 1/31/14) Class A Actual $ 6.55 Class A Hypothetical (5% return before expenses) $ 6.31 Class C Actual Class C Hypothetical (5% return before expenses) Class I Actual $ 5.23 Class I Hypothetical (5% return before expenses) $ 5.04 * Expenses are equal to the Fund’s annualized expense ratio of 1.24%, 1.99%, and 0.99% for Class A, Class C, and Class I, respectively, multiplied by the average account value over the period, multiplied by 184 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. O’Shaughnessy Enhanced Dividend Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 8/1/13 1/31/14 (8/1/13 – 1/31/14) Class A Actual $ 6.42 Class A Hypothetical (5% return before expenses) $ 6.31 Class C Actual Class C Hypothetical (5% return before expenses) Class I Actual $ 5.13 Class I Hypothetical (5% return before expenses) $ 5.04 * Expenses are equal to the Fund’s annualized expense ratio of 1.24%, 1.99%, and 0.99% for Class A, Class C, and Class I, respectively, multiplied by the average account value over the period, multiplied by 184 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. O’Shaughnessy Small/Mid Cap Growth Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 8/1/13 1/31/14 (8/1/13 – 1/31/14) Class A Actual Class A Hypothetical (5% return before expenses) Class I Actual Class I Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.44% and 1.19% for Class A and Class I, respectively, multiplied by the average account value over the period, multiplied by 184 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. 5 O’Shaughnessy All Cap Core Fund Sector Allocation of Portfolio Assets at January 31, 2014 (Unaudited) Percentages represent market value as a percentage of total investments. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MCSI, Inc. and Standard and Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 6 O’Shaughnessy Enhanced Dividend Fund Sector Allocation of Portfolio Assets at January 31, 2014 (Unaudited) Percentages represent market value as a percentage of total investments. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MCSI, Inc. and Standard and Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 7 O’Shaughnessy Small/Mid Cap Growth Fund Sector Allocation of Portfolio Assets at January 31, 2014 (Unaudited) Percentages represent market value as a percentage of total investments. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MCSI, Inc. and Standard and Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 8 O’Shaughnessy All Cap Core Fund Schedule of Investments at January 31, 2014 (Unaudited) Shares Value COMMON STOCKS – 98.61% Aerospace & Defense – 4.10% Alliant Techsystems, Inc. $ The Boeing Co. Exelis, Inc. Honeywell International, Inc. Huntington Ingalls Industries, Inc. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Airlines – 1.28% Alaska Air Group, Inc. Delta Air Lines, Inc. Southwest Airlines Co. Spirit Airlines, Inc.* Auto Components – 0.74% Delphi Automotive PLC# Drew Industries, Inc. The Goodyear Tire & Rubber Co. Standard Motor Products, Inc. Tenneco, Inc.* Beverages – 0.83% Coca-Cola Enterprises, Inc. Biotechnology – 1.73% Biogen Idec, Inc.* Gilead Sciences, Inc.* Building Products – 0.99% A.O. Smith Corp. AAON, Inc. Capital Markets – 2.48% Ameriprise Financial, Inc. The Goldman Sachs Group, Inc. Virtus Investment Partners, Inc.* Chemicals – 1.49% The Dow Chemical Co. Huntsman Corp. NewMarket Corp. PolyOne Corp. PPG Industries, Inc. The accompanying notes are an integral part of these financial statements. 9 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at January 31, 2014 (Unaudited) Shares Value COMMON STOCKS (Continued) Commercial Services & Supplies – 0.58% The ADT Corp. $ Deluxe Corp. Steelcase, Inc. – Class A Communications Equipment – 1.17% Black Box Corp. Motorola Solutions, Inc. Computers & Peripherals – 4.87% Electronics for Imaging, Inc.* Lexmark International, Inc. – Class A Seagate Technology PLC# Western Digital Corp. Construction & Engineering – 0.37% AECOM Technology Corp.* MasTec, Inc.* Consumer Finance – 2.94% American Express Co. SLM Corp. Containers & Packaging – 0.31% Owens-Illinois, Inc.* Diversified Consumer Services – 1.81% Apollo Education Group, Inc.* H&R Block, Inc. Outerwall, Inc.* Strayer Education, Inc.* Diversified Financial Services – 0.79% CBOE Holdings, Inc. Mcgraw Hill Financial, Inc. Diversified Telecommunication Services – 5.92% AT&T, Inc. CenturyLink, Inc. Vonage Holdings Corp.* Windstream Holdings, Inc. Electric Utilities – 0.10% Portland General Electric Co. The accompanying notes are an integral part of these financial statements. 10 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at January 31, 2014 (Unaudited) Shares Value COMMON STOCKS (Continued) Electrical Equipment – 1.28% EnerSys, Inc. $ Thermo Fisher Scientific, Inc. Electronic Equipment, Instruments & Components – 0.30% Insight Enterprises, Inc.* Tech Data Corp.* Energy Equipment & Services – 0.25% Basic Energy Services, Inc.* Patterson-UTI Energy, Inc. Food & Staples Retailing – 4.20% The Andersons, Inc. The Kroger Co. Safeway, Inc. Wal-Mart Stores, Inc. Food Products – 1.17% The Hershey Co. Post Holdings, Inc.* Seneca Foods Corp. – Class A* Tyson Foods, Inc. – Class A Gas Utilities – 0.46% UGI Corp. Health Care Equipment & Supplies – 0.76% St. Jude Medical, Inc. Health Care Providers & Services – 3.48% AmerisourceBergen Corp. Cigna Corp. Corvel Corp.* ExamWorks Group, Inc.* LHC Group, Inc.* Magellan Health Services, Inc.* McKesson Corp. Omnicare, Inc. Select Medical Holdings Corp. Hotels, Restaurants & Leisure – 2.74% DineEquity, Inc. International Game Technology Ruth’s Hospitality Group, Inc. The accompanying notes are an integral part of these financial statements. 11 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at January 31, 2014 (Unaudited) Shares Value COMMON STOCKS (Continued) Hotels, Restaurants & Leisure (Continued) Sonic Corp.* $ Starbucks Corp. Wynn Resorts Ltd. Household Durables – 2.01% Leggett & Platt, Inc. Mohawk Industries, Inc.* Newell Rubbermaid, Inc. Universal Electronics, Inc.* Household Products – 0.26% Spectrum Brands Holdings, Inc. Independent Power Producers & Energy Traders – 0.10% AES Corp. Industrial Conglomerates – 1.35% General Electric Co. Insurance – 5.99% Aflac, Inc. The Allstate Corp. Assurant, Inc. MetLife, Inc. The Travelers Companies, Inc. Internet Software & Services – 2.01% CoStar Group, Inc.* Yahoo!, Inc.* IT Services – 3.17% Acxiom Corp.* CACI International, Inc. – Class A* International Business Machines Corp. Leidos Holdings, Inc. Mastercard, Inc. – Class A Science Applications International Corp. The Western Union Co. Life Sciences Tools & Services – 0.15% PAREXEL International Corp.* The accompanying notes are an integral part of these financial statements. 12 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at January 31, 2014 (Unaudited) Shares Value COMMON STOCKS (Continued) Machinery – 2.34% Flowserve Corp. $ Hyster-Yale Materials Handling, Inc. Ingersoll-Rand PLC# L.B. Foster Co. – Class A Oshkosh Corp. Media – 7.34% Comcast Corp. – Class A DIRECTV* Graham Holdings Co. – Class B* Lions Gate Entertainment Corp.# Live Nation Entertainment, Inc.* Twenty-First Century Fox, Inc. – Class A Viacom, Inc – Class B Oil, Gas & Consumable Fuels – 6.18% Exxon Mobil Corp. Marathon Petroleum Corp. PBF Energy, Inc. – Class A SemGroup Corp. – Class A Tesoro Corp. Western Refining, Inc. Paper & Forest Products – 1.05% Domtar Corp. Schweitzer-Mauduit International, Inc. Personal Products – 0.24% Inter Parfums, Inc. Pharmaceuticals – 5.15% AbbVie, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Pfizer, Inc. Salix Pharmaceuticals Ltd.* Professional Services – 4.94% Barrett Business Services, Inc. Dun & Bradstreet Corp. Robert Half International, Inc. The accompanying notes are an integral part of these financial statements. 13 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at January 31, 2014 (Unaudited) Shares Value COMMON STOCKS (Continued) Road & Rail – 0.56% AMERCO $ Avis Budget Group, Inc.* Saia, Inc.* Semiconductors & Semiconductor Equipment – 1.27% Lam Research Corp.* Magnachip Semiconductor Corp.* NVIDIA Corp. Software – 0.51% Blackbaud, Inc. CommVault Systems, Inc.* Tyler Technologies, Inc.* Specialty Retail – 6.15% Abercrombie & Fitch Co. – Class A GameStop Corp. – Class A Haverty Furniture Companies, Inc. Home Depot, Inc. Lowe’s Companies, Inc. O’Reilly Automotive, Inc.* Ross Stores, Inc. The Sherwin-Williams Co. The TJX Companies, Inc. Textiles, Apparel & Luxury Goods – 0.70% Hanesbrands, Inc. Nike, Inc. – Class B Total Common Stocks (Cost $112,586,806) Total Investments in Securities (Cost $112,586,806) – 98.61% Other Assets in Excess of Liabilities – 1.39% Net Assets – 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 14 O’Shaughnessy Enhanced Dividend Fund Schedule of Investments at January 31, 2014 (Unaudited) Shares Value COMMON STOCKS – 93.88% Aerospace & Defense – 7.58% BAE Systems PLC – ADR $ Lockheed Martin Corp. Raytheon Co. Chemicals – 1.66% Potash Corporation of Saskatchewan, Inc. – ADR Commercial Banks – 3.98% Bank of Montreal# Computers & Peripherals – 1.40% Seagate Technology PLC# Diversified Telecommunication Services – 20.15% AT&T, Inc. BCE, Inc.# CenturyLink, Inc. Deutsche Telekom AG – ADR KT Corp. – ADR* Orange S.A. – ADR Telenor ASA – ADR Telstra Corp., Ltd. – ADR TELUS Corp.# Verizon Communications, Inc. Energy Equipment & Services – 2.75% Ensco PLC – Class A# Transocean Ltd.# Insurance – 3.79% AXA S.A. – ADR Sun Life Financial, Inc.# Swiss Re AG – ADR Media – 2.51% Shaw Communications, Inc. – Class B Metals & Mining – 2.26% BHP Billiton PLC – ADR Companhia Siderurgica Nacional S.A. – ADR Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. The accompanying notes are an integral part of these financial statements. 15 O’Shaughnessy Enhanced Dividend Fund Schedule of Investments (Continued) at January 31, 2014 (Unaudited) Shares Value COMMON STOCKS (Continued) Office Electronics – 1.74% Canon, Inc. – ADR $ Oil, Gas & Consumable Fuels – 23.88% BP PLC – ADR Canadian Oil Sands Ltd.# China Petroleum & Chemical Corp. – ADR ConocoPhillips Ecopetrol S.A. – ADR ENI S.p.A. – ADR Gazprom OAO – ADR* Husky Energy, Inc.# Royal Dutch Shell PLC – ADR Sasol Ltd. – ADR Total S.A. – ADR Yanzhou Coal Mining Co., Ltd. – ADR Pharmaceuticals – 6.46% AstraZeneca PLC – ADR Eisai Co., Ltd. – ADR* Eli Lilly & Co. Semiconductors & Semiconductor Equipment – 1.20% Intel Corp. Software – 0.80% CA, Inc. Tobacco – 4.65% Altria Group, Inc. Lorillard, Inc. Trading Companies & Distributors – 0.67% Mitsui & Co., Ltd. – ADR* Wireless Telecommunication Services – 8.40% China Mobile Ltd. – ADR Mobile Telesystems – ADR NTT DoCoMo, Inc. – ADR Rogers Communications, Inc. – Class B# Vodafone Group PLC – ADR Total Common Stocks (Cost $117,056,706) The accompanying notes are an integral part of these financial statements. 16 O’Shaughnessy Enhanced Dividend Fund Schedule of Investments (Continued) at January 31, 2014 (Unaudited) Shares Value PREFERRED STOCKS – 3.70% Diversified Telecommunication Services – 3.70% Telefonica Brasil S.A. – ADR $ Total Preferred Stocks (Cost $5,851,665) Total Investments in Securities (Cost $122,908,371) – 97.58% Other Assets in Excess of Liabilities – 2.42% Net Assets – 100.00% $ * Non–income producing security. # U.S. traded security of a foreign issuer. ADR – American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 17 O’Shaughnessy Enhanced Dividend Fund Schedule of Investments (Continued) at January 31, 2014 (Unaudited) Country Allocation Country % of Net Assets United States % United Kingdom % Canada % France % Japan % Brazil % Germany % Switzerland % Australia % Russian Federation % Colombia % Italy % Netherlands % Ireland % Hong Kong % China % Republic of Korea % South Africa % Norway % % The accompanying notes are an integral part of these financial statements. 18 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments at January 31, 2014 (Unaudited) Shares Value COMMON STOCKS – 99.05% Aerospace & Defense – 4.02% Alliant Techsystems, Inc. $ Curtiss-Wright Corp. Erickson Air-Crane, Inc.* Exelis, Inc. Huntington Ingalls Industries, Inc. Spirit Aerosystems Holdings, Inc. – Class A* Airlines – 1.68% Alaska Air Group, Inc. Allegiant Travel Co. Copa Holdings S.A. – Class A# Spirit Airlines, Inc.* Auto Components – 3.58% Drew Industries, Inc. Gentex Corp. The Goodyear Tire & Rubber Co. Lear Corp. Modine Manufacturing Co.* Standard Motor Products, Inc. Valeo – ADR Biotechnology – 0.38% United Therapeutics Corp.* Building Materials – 0.26% Lennox International, Inc. Building Products – 4.78% A.O. Smith Corp. AAON, Inc. Apogee Enterprises, Inc. Fortune Brands Home & Security, Inc. PGT, Inc.* Trex Co., Inc.* Capital Markets – 0.79% FXMC, Inc. – Class A SEI Investments Co. Waddell & Reed Financial, Inc. Chemicals – 1.13% FutureFuel Corp. PolyOne Corp. The accompanying notes are an integral part of these financial statements. 19 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at January 31, 2014 (Unaudited) Shares Value COMMON STOCKS (Continued) Chemicals (Continued) Quaker Chemical Corp. $ Stepan Co. Commercial Services & Supplies – 4.75% Avery Dennison Corp. Deluxe Corp. G & K Services, Inc. – Class A KAR Auction Services, Inc. R.R. Donnelley & Sons Co. Steelcase, Inc. – Class A U.S. Ecology, Inc. UniFirst Corp. Communications Equipment – 0.60% EchoStar Corp. – Class A* Ituran Location And Control Ltd.# Computers & Peripherals – 2.01% Electronics for Imaging, Inc.* Logitech International S.A. Construction & Engineering – 0.92% Comfort Systems USA, Inc. EMCOR Group, Inc. MasTec, Inc.* Construction Materials – 0.49% Caesarstone Sdot-Yam Ltd.# Containers & Packaging – 2.52% Packaging Corp of America Rock Tenn Co. – Class A Diversified Consumer Services – 4.80% China Distance Education Holdings Ltd. – ADR H&R Block, Inc. New Oriental Education & Technology Group, Inc. – ADR TAL Education Group – ADR* Xueda Education Group – ADR* Diversified Financial Services – 0.84% CBOE Holdings, Inc. The accompanying notes are an integral part of these financial statements. 20 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at January 31, 2014 (Unaudited) Shares Value COMMON STOCKS (Continued) Diversified Telecommunication Services – 1.48% IDT Corp. – Class B $ Lumos Networks Corp. Electrical Equipment – 1.05% Acuity Brands, Inc. AZZ, Inc. EnerSys, Inc. Electronic Equipment, Instruments & Components – 0.73% Benchmark Electronics, Inc.* Flextronics International Ltd.*# Methode Electronics, Inc. Energy Equipment & Services – 0.93% Core Laboratories N.V.# Helmerich & Payne, Inc. Matrix Service Co.* Patterson-UTI Energy, Inc. Tesco Corp.* Food & Staples Retailing – 2.05% The Andersons, Inc. Ingles Markets, Inc. – Class A Spartan Stores, Inc. Food Products – 1.07% Industrias Bachoco S.A.B. de C.V. – ADR Post Holdings, Inc.* Sanderson Farms, Inc. Tyson Foods, Inc. – Class A Health Care Equipment & Supplies – 0.95% Anika Therapeutics, Inc.* Masimo Corp.* West Pharmaceutical Services, Inc. Health Care Providers & Services – 5.04% Addus HomeCare Corp.* AMN Healthcare Services, Inc.* Community Health Systems Inc.* Corvel Corp.* ExamWorks Group, Inc.* Healthways, Inc.* The accompanying notes are an integral part of these financial statements. 21 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at January 31, 2014 (Unaudited) Shares Value COMMON STOCKS (Continued) Health Care Providers & Services (Continued) Omnicare, Inc. $ Universal Health Services, Inc. – Class B Health Care Technology – 0.15% Omnicell, Inc.* Hotels, Restaurants & Leisure – 6.53% Cracker Barrel Old Country Store, Inc. International Game Technology Jack in the Box, Inc.* Multimedia Games Holding Co., Inc.* Popeyes La Kitchen, Inc.* Red Robin Gourmet Burgers, Inc.* Ruth’s Hospitality Group, Inc. Sonic Corp.* Texas Roadhouse, Inc. Household Durables – 2.86% CSS Industries, Inc. Helen of Troy Ltd.* Jarden Corp.* La-Z-Boy, Inc. Leggett & Platt, Inc. Mohawk Industries, Inc.* Newell Rubbermaid, Inc. Tupperware Brands Corp. Universal Electronics, Inc.* Industrial Conglomerates – 0.18% Carlisle Companies, Inc. Internet & Catalog Retail – 0.18% NutriSystem, Inc. Internet Software & Services – 1.46% comScore, Inc.* CoStar Group, Inc.* IAC/InterActiveCorp. Internet Initiative Japan, Inc. – ADR* Open Text Corp. Reis, Inc.* ValueClick, Inc.* The accompanying notes are an integral part of these financial statements. 22 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at January 31, 2014 (Unaudited) Shares Value COMMON STOCKS (Continued) IT Services – 4.48% Acxiom Corp.* $ Broadridge Financial Solutions, Inc. Cass Information Systems, Inc. CSG Systems International, Inc. Euronet Worldwide, Inc.* FleetCor Technologies, Inc.* Sykes Enterprises, Inc.* TeleTech Holdings, Inc.* WNS Holdings Ltd. – ADR* Leisure Equipment & Products – 0.46% Brunswick Corp. Smith & Wesson Holding Corp.* Life Sciences Tools & Services – 1.93% Albany Molecular Research, Inc.* Covance, Inc.* ICON PLC*# PAREXEL International Corp.* WuXi PharmaTech Cayman, Inc. – ADR* Machinery – 4.32% Albany International Corp. – Class A Briggs & Stratton Corp. CIRCOR International, Inc. Columbus Mckinnon Corp.* Conrad Inds, Inc. The Greenbrier Companies, Inc.* Kadant, Inc. NN, Inc. Oshkosh Corp. Trinity Industries, Inc. Marine – 0.43% Navios Maritime Holdings, Inc.# Seaspan Corp.# Media – 5.38% Charter Communications, Inc. – Class A* Graham Holdings Co. – Class B* Lions Gate Entertainment Corp.# Live Nation Entertainment, Inc.* MDC Partners, Inc. – Class A# Regal Entertainment Group – Class A The accompanying notes are an integral part of these financial statements. 23 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at January 31, 2014 (Unaudited) Shares Value COMMON STOCKS (Continued) Oil, Gas & Consumable Fuels – 1.42% Delek US Holdings, Inc. $ SemGroup Corp. – Class A SM Energy Co. StealthGas, Inc.*# Targa Resources Corp. Western Refining, Inc. Paper & Forest Products – 0.45% Schweitzer-Mauduit International, Inc. Personal Products – 1.01% Inter Parfums, Inc. Nu Skin Enterprises, Inc. – Class A Pharmaceuticals – 2.62% Jazz Pharmaceuticals PLC*# Salix Pharmaceuticals Ltd.* Professional Services – 3.46% Barrett Business Services, Inc. Huron Consulting Group, Inc.* Navigant Consulting, Inc.* Pendrell Corp.* Towers Watson & Co. – Class A Road & Rail – 1.14% AMERCO Avis Budget Group, Inc.* Semiconductors & Semiconductor Equipment – 1.22% Exar Corp.* Marvell Technology Group Ltd. Ultra Clean Hldgs, Inc.* Software – 6.19% Advent Software, Inc. Blackbaud, Inc. Callidus Software, Inc.* Electronic Arts, Inc.* ePlus, Inc.* Magic Software Enterprises Ltd.# Manhattan Associates, Inc.* Monotype Imaging Holdings, Inc. Perfect World Co. Ltd. – ADR The accompanying notes are an integral part of these financial statements. 24 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at January 31, 2014 (Unaudited) Shares Value COMMON STOCKS (Continued) Software (Continued) PTC, Inc.* $ Tyler Technologies, Inc.* Verint Systems, Inc.* Specialty Retail – 1.10% Brown Shoe Co., Inc. Destination Maternity Corp. Haverty Furniture Companies, Inc. Kirkland’s, Inc.* Stage Stores, Inc. Textiles, Apparel & Luxury Goods – 2.63% Carter’s, Inc. G-III Apparel Group Ltd.* Hanesbrands, Inc. Iconix Brand Group, Inc.* Trading Companies & Distributors – 1.40% Aceto Corp. Transportation Infrastructure – 0.99% Grupo Aeroportuario del Centro Norte S.A.B. de C.V. – ADR Grupo Aeroportuario del Pacifico S.A.B. de C.V. – ADR Grupo Aeroportuario del Sureste S.A.B. de C.V. – ADR Wireless Telecommunication Services – 0.21% United States Cellular Corp. Total Common Stocks (Cost $9,224,139) Total Investments in Securities (Cost $9,224,139) – 99.05% Other Assets in Excess of Liabilities – 0.95% Net Assets – 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. ADR – American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 25 O’Shaughnessy Mutual Funds Statements of Assets and Liabilities at January 31, 2014 (Unaudited) All Cap Enhanced Small/Mid Cap Core Fund Dividend Fund Growth Fund ASSETS Investments in securities, at value (cost $112,586,806, $122,908,371, and $9,224,139, respectively) $ $ $ Cash Receivables: Securities sold — Fund shares issued — Dividends Dividend tax reclaim 99 13 Due from Advisor (Note 4) — — Prepaid expenses Total assets LIABILITIES Payables: Securities purchased — Distributions payable — — Fund shares redeemed — Administration fees Audit fees Transfer agent fees and expenses Due to Advisor (Note 4) — Custody fees Legal fees Fund accounting fees Chief Compliance Officer fee Distribution fees Shareholder reporting Accrued other expenses Total liabilities NET ASSETS $ $ $ The accompanying notes are an integral part of these financial statements. 26 O’Shaughnessy Mutual Funds Statements of Assets and Liabilities (Continued) at January 31, 2014 (Unaudited) All Cap Enhanced Small/Mid Cap Core Fund Dividend Fund Growth Fund CALCULATION OF NET ASSET VALUE PER SHARE Class A Shares Net assets applicable to shares outstanding $ $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and redemption price per share $ $ $ Maximum offering price per share (Net asset value per share divided by 94.75%) $ $ $ Class C Shares Net assets applicable to shares outstanding $ $ — Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] — Net asset value and offering price per share (Note 1) $ $ — Class I Shares Net assets applicable to shares outstanding $ $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ $ Undistributed net investment income/(loss) ) ) Accumulated net realized gain on investments Net unrealized appreciation of investments Net assets $ $ $ The accompanying notes are an integral part of these financial statements. 27 O’Shaughnessy Mutual Funds (This Page Intentionally Left Blank.) 28 O’Shaughnessy Mutual Funds Statements of Operations For the Six Months Ended January 31, 2014 (Unaudited) All Cap Enhanced Small/Mid Cap Core Fund Dividend Fund Growth Fund INVESTMENT INCOME Income Dividends (net of foreign tax withheld and issuance fees of $149, $244,485, and $1,072, respectively) $ $ $ Total income Expenses Advisory fees (Note 4) Distribution fees – Class A (Note 5) Distribution fees – Class C (Note 5) — Transfer agent fees and expenses (Note 4) Fund accounting fees (Note 4) Administration fees (Note 4) Registration fees Audit fees Custody fees (Note 4) Legal fees Miscellaneous expense Chief Compliance Officer fee (Note 4) Trustee fees Reports to shareholders Insurance expense Total expenses Advisory fee recoupment or waiver and expense reimbursement (Note 4) ) Net expenses Net investment income/(loss) ) REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation on investments ) ) Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ $ The accompanying notes are an integral part of these financial statements. 29 O’Shaughnessy All Cap Core Fund Statements of Changes in Net Assets Six Months Ended January 31, 2014 Year Ended (Unaudited) July 31, 2013 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Class A Shares ) ) Class C Shares ) ) Class I Shares ) ) From net realized gain on investments Class A Shares ) — Class C Shares ) — Class I Shares ) — Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Includes undistributed net investment income/(loss) of $ ) $ The accompanying notes are an integral part of these financial statements. 30 O’Shaughnessy All Cap Core Fund Statements of Changes in Net Assets (Continued) (a)A summary of share transactions is as follows: Six Months Ended January 31, 2014 Year Ended (Unaudited) July 31, 2013 Class A Shares Net proceeds from shares sold $ $ Distributions reinvested Payment for shares redeemed ) )+ Net increase/(decrease) in net assets from capital share transactions $ $ ) + Net of redemption fees of $
